Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of January
9, 2007, by and among IAC Holding Co., a Delaware corporation (“Parent”), IAL
Acquisition Co., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Subsidiary”), and Cornelius C. Vanderstar, individually and as
Co-trustee of the Vanderstar Family Trust (“Shareholder”).

WHEREAS, concurrently with the execution of this Agreement, Parent, Merger
Subsidiary and International Aluminum Corporation, a California corporation (the
“Company”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), providing for the merger of Merger
Subsidiary with and into the Company (the “Merger”), pursuant to which the
Company will become a wholly owned subsidiary of Parent;

WHEREAS, as of the date hereof, Shareholder is the record or beneficial owner of
1,720,700 shares of common stock, par value $1.00 per share, of the Company
(such shares, together with any other shares of Company common stock acquired by
Shareholder after the date hereof, being collectively referred to herein as the
“Shares”); and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Subsidiary have required that Shareholder enter into this
Agreement and, in order to induce Parent and Merger Subsidiary to enter into the
Merger Agreement, Shareholder is willing to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.     Agreements of Shareholder.

(a)           Voting; Refrain From Certain Proxy Solicitations.  From the date
hereof until any termination of this Agreement in accordance with its terms, at
any meeting of the shareholders of the Company however called (or any action by
written consent in lieu of a meeting) and any adjournment thereof, Shareholder
shall vote the Shares (or cause them to be voted) or (as appropriate) execute
written consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby, (ii)
against any action or agreement (including, without limitation, any amendment of
any agreement) that would result in a breach of any representation, warranty,
covenant, agreement or other obligation of the Company under the Merger
Agreement, (iii) against any Acquisition Proposal and (iv) against any agreement
(including, without limitation, any amendment of any agreement), amendment of
the Company’s charter documents or other action that is intended or could
reasonably be expected to prevent, impede, interfere with, delay, postpone or
discourage the consummation of the Merger.  Any such vote shall be cast (or
consent shall be given) by Shareholder in accordance with such procedures
relating thereto so as to ensure that it is


--------------------------------------------------------------------------------




duly counted, including for purposes of determining that a quorum is present and
for purposes of recording the results of such vote (or consent).  Shareholder
further covenants and agrees that he shall not, in his capacity as owner of the
Shares, solicit proxies or participate in a solicitation with respect to an
Acquisition Proposal.  Notwithstanding any other provision of this Agreement,
Shareholder’s obligations under this Section 1(a) shall not extend to any
modification or amendment to the Merger Agreement unless Shareholder otherwise
agrees in a subsequent writing.

(b)           Irrevocable Proxy.  Concurrently with the execution of this
Agreement, Shareholder agrees to deliver to Parent a proxy in the form attached
hereto as Annex A (the “Proxy”), which shall be irrevocable to the extent
provided therein.

(c)           Restriction on Transfer; Other Restrictions.  From the date hereof
until any termination of this Agreement in accordance with its terms,
Shareholder shall not directly or indirectly (i) sell, transfer (including by
operation of law), give, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, gift, pledge, encumbrance, assignment or other
disposition of, any of the Shares (or any right, title or interest thereto or
therein), (ii) deposit any of the Shares into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any of the Shares, (iii) take any action that would make any
representation or warranty of Shareholder set forth in this Agreement untrue or
incorrect in any material respect or have the effect of preventing, disabling or
delaying Shareholder from performing any of his obligations under this Agreement
or (iv) agree (whether or not in writing) to take any of the actions referred to
in the foregoing clauses of this Section 1(c).  Notwithstanding the foregoing,
Shareholder may transfer, give or otherwise assign Shares for estate planning or
charitable purposes; provided, however, that, as a condition precedent thereto,
the transferee shall agree in writing to become party to this Agreement with
respect to such Shares.

2.     Representation and Warranties of Parent and Merger Subsidiary.  Parent
and Merger Subsidiary jointly and severally represent and warrant to Shareholder
as follows:

(a)           Due Authorization.  This Agreement has been authorized by all
necessary corporate action on the part of each of Parent and Merger Subsidiary
and has been duly executed by a duly authorized officer of each of Parent and
Merger Subsidiary.

(b)           Validity; No Conflict.  This Agreement constitutes the legal,
valid and binding obligation of each of Parent and Merger Subsidiary,
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally and by general
principles of equity.  Neither the execution of this Agreement by Parent and
Merger Subsidiary nor the consummation of the transactions contemplated hereby
will result in a breach or violation of the terms of any agreement by which
Parent or Merger Subsidiary is bound or of any decree, judgment,

2


--------------------------------------------------------------------------------




order, law or regulation now in effect of any court or other governmental body
applicable to Parent or Merger Subsidiary.

3.     Representations and Warranties of Shareholder.  Shareholder hereby
represents and warrants to Parent and Merger Subsidiary as follows:

(a)           Validity; Consents and Approvals; No Conflict.  This Agreement
constitutes the legal, valid and binding obligation of Shareholder, enforceable
against Shareholder in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors’ rights generally and by general principles
of equity.  No consents or approvals of, or filings, declarations or
registrations with, any governmental agency are necessary for the performance by
Shareholder of its obligations under this Agreement, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to prevent or materially delay the performance by Shareholder of any
of his obligations under this Agreement.  Neither the execution and delivery of
this Agreement by Shareholder, nor the performance by Shareholder of his
obligations hereunder, will result in a breach or violation of the terms of any
agreement by which Shareholder is bound or of any decree, judgment, order, law
or regulation now in effect of any court or other governmental body applicable
to Shareholder.

(b)           Ownership of Shares.  Except as specifically described on Annex B,
Shareholder (i) is the record and beneficial owner of all of the Shares and (ii)
owns all of the Shares free and clear of any proxy, voting restriction, adverse
claim or other Lien (other than proxies and restrictions in favor of Parent and
Merger Subsidiary pursuant to this Agreement and except for such transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States). 
Without limiting the foregoing, except for certain proxies and restrictions
provided for in clause (ii) above, Shareholder has sole voting power and sole
power of disposition with respect to all of the Shares, with no restrictions on
Shareholder’s rights of voting or disposition pertaining thereto and no Person
other than Shareholder has any right to direct or approve the voting or
disposition of any of the Shares.  As of the date hereof, Shareholder does not
own, beneficially or of record, any securities of the Company other than
1,720,700 shares of common stock which constitute the “Shares.”

4.     Termination.  This Agreement may be terminated by Shareholder upon notice
to Parent at any time within ten (10) days following any Company Adverse
Recommendation Change in accordance with the Merger Agreement; provided, that,
the Company pays Parent the Termination Fee prior to or simultaneously with such
termination.  This Agreement and the Proxy shall terminate automatically on the
first to occur of (a) the termination of the Merger Agreement in accordance with
its terms and (b) the Effective Time.  Notwithstanding the foregoing, (i)
nothing herein shall relieve any party from liability for breach of this
Agreement and (ii) the provisions of this Section 4 and Section 5 of this
Agreement shall survive any termination of this Agreement.

3


--------------------------------------------------------------------------------




5.     Miscellaneous.

(a)   Action in Shareholder Capacity Only.  The parties acknowledge that this
Agreement is entered into by Shareholder in his capacity as owner of the Shares
only, and that nothing in this Agreement shall in any way restrict or limit
Shareholder from taking any action in his capacity as a director or officer of
the Company, including, without limitation, participating in his capacity as a
director or officer of the Company in any discussions or negotiations in
accordance with Section 5.02 of the Merger Agreement.

(b)   Expenses.  Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.

(c)   Additional Shares.  Until any termination of this Agreement in accordance
with its terms, Shareholder shall promptly notify Parent of the number of shares
of Company common stock, if any, as to which Shareholder acquires record or
beneficial ownership after the date hereof.  Any shares of Company common stock
as to which Shareholder acquires record or beneficial ownership after the date
hereof and prior to termination of this Agreement shall be “Shares” for purposes
of this Agreement.  Without limiting the foregoing, in the event of any stock
split, stock dividend or other change in the capital structure of the Company
affecting the Company common stock, the number of shares constituting “Shares”
shall be adjusted appropriately and this Agreement and the obligations hereunder
shall attach to any additional shares of Company common stock or other voting
securities of the Company issued to Shareholder in connection therewith.

(d)   Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

(e)   Further Assurances.  From time to time, at the request of Parent and
without further consideration, Shareholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
required to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

(f)    Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.  This Agreement is not intended to and
shall not confer upon any Person other than the parties hereto any rights
hereunder.

(g)   Assignment; Binding Effect.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto

4


--------------------------------------------------------------------------------




without the prior written consent of the other parties, except that (i) Merger
Subsidiary may assign its rights and interests hereunder to Parent or to any
wholly owned subsidiary of Parent if such assignment would not cause a delay in
the consummation of any of the transactions contemplated by the Merger Agreement
and (ii) the rights, interests and obligations of Shareholder hereunder shall be
binding upon Shareholder’s heirs, trustees, executors and other representatives
in the event of Shareholder’s death or incapacity.  Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  No
past, present or future director, officer, employee, incorporator, member,
partner or shareholder of Genstar Capital Partners IV, L.P. shall have any
liability for any obligations of Parent or Merger Subsidiary under this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereunder and under the Merger Agreement.  Any
purported assignment not permitted under this Section shall be null and void.

(h)   Amendments.  This Agreement may not be amended or supplemented, except by
a written agreement executed by the parties hereto.

(i)    Severability.  If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(j)    Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other parties hereto.

(k)   Descriptive Headings.  Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

(l)    Notices.  All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

5


--------------------------------------------------------------------------------




If to Parent or Merger Subsidiary, to:

c/o Genstar Capital Partners IV, L.P.
Four Embarcadero Center, Suite 1900
San Francisco, CA 94111
Attention:  Darren J. Gold
Facsimile:  (415) 834-2383

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attention:  Craig W. Adas, Esq.
Facsimile:  (650) 802-3100

If to Shareholder, to:

Cornelius C. Vanderstar
c/o International Aluminum Corporation
767 Monterey Pass Road
Monterey Park, California 91754
Facsimile:  (323) 266-3838

with a copy (which shall not constitute notice) to:

Troy & Gould Professional Corporation
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Attention:   Dale E. Short, Esq.
Facsimile:  (310) 201-4746

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

(m)  Governing Law; Enforcement; Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California,
applicable to contracts executed in and to be performed entirely within that
State.  All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in any federal or state court sitting in the State
of California, and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such

6


--------------------------------------------------------------------------------




action or proceeding and irrevocably waive the defense of an inconvenient forum
to the maintenance of any such action or proceeding.  The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

(n)   Specific Performance; Injunctive Relief.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any federal
or state court sitting in the State of California, this being in addition to any
other remedy to which they are entitled at law or in equity.

(o)   Definitions.  Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement.

[Remainder of page intentionally left blank]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

PARENT

 

 

 

By:

/s/ Darren J. Gold

 

 

Darren J. Gold

 

 

President

 

 

 

MERGER SUBSIDIARY

 

 

 

By:

/s/ Darren J. Gold

 

 

Darren J. Gold

 

 

President

 

 

 

SHAREHOLDER

 

 

 

By:

/s/ Cornelius C. Vanderstar

 

 

Cornelius C. Vanderstar, individually
and as Co-trustee of the Vanderstar
Family Trust

 

 

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, BOTH INDIVIDUALLY AND AS CO-TRUSTEE
OF THE VANDERSTAR FAMILY TRUST, HEREBY EXPRESSLY APPROVES AND AGREES TO BE BOUND
BY THE PROVISIONS OF THIS AGREEMENT, AND HEREBY AGREES NOT TO DEVISE OR BEQUEATH
WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY INTEREST THE
UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF THIS
AGREEMENT.

 

/s/ Cornelius C. Vanderstar

 

Cornelius C. Vanderstar, attorney-in-fact
to Marguerite D. Vanderstar

 


--------------------------------------------------------------------------------


ANNEX A

IRREVOCABLE PROXY

The undersigned Shareholder of International Aluminum Corporation, a California
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of IAC Holding Co., a Delaware corporation
(“Parent”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned, which shares are listed below
(the “Shares”), and any and all other shares or securities issued or issuable in
respect thereof on or after the date hereof and prior to the date this proxy
terminates, to vote the Shares for the following limited, and for no other,
purposes:

1.             In favor of adoption of the Agreement and Plan of Merger, dated
as of January 9, 2007, by and among Parent, IAL Acquisition Co., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Subsidiary”), and the
Company, and approval of the transactions contemplated by the Merger Agreement;
and

2.             Against (A) any action or agreement (including, without
limitation, any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
under the Merger Agreement, (B) any Acquisition Proposal (as such term is
defined in the Merger Agreement) and (C) any agreement (including, without
limitation, any amendment of any agreement), amendment of the Company’s charter
documents or other action that is intended or could reasonably be expected to
prevent, impede, interfere with, delay, postpone or discourage the consummation
of the Merger.

The Proxyholders may not exercise this proxy on any other matter.  The
undersigned Shareholder may vote the Shares on all such other matters.

The proxies named above are empowered at any time prior to termination of this
proxy to exercise all voting rights (including the power to execute and deliver
written consents with respect to the Shares) of the undersigned at every annual,
special or adjourned meeting of Company shareholders, and in every written
consent in lieu of such meeting, or otherwise.

The proxy granted by the Shareholder to the Proxyholders is hereby granted as of
the date hereof in connection with the obligations of the Shareholder set forth
in the Support Agreement, dated as of January 9, 2007, among Parent, Merger
Subsidiary and the Shareholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement.  This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.


--------------------------------------------------------------------------------




Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.  The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Shareholders of the Company.

This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.

 

Dated:                              , 2007

 



Cornelius C. Vanderstar,
individually and as Co-trustee of the
Vanderstar Family Trust

 

 

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, BOTH INDIVIDUALLY AND AS CO-TRUSTEE
OF THE VANDERSTAR FAMILY TRUST, HEREBY EXPRESSLY APPROVES AND AGREES TO BE BOUND
BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR BEQUEATH
WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY INTEREST THE
UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF THIS PROXY.

 

 

 

Cornelius C. Vanderstar, attorney-in-fact
to Marguerite D. Vanderstar

 


--------------------------------------------------------------------------------




ANNEX B

OWNERSHIP OF SHARES

Record Owner

 

Number of Shares

 

 

 

 

 

Vanderstar Family Trust

 

1,720,700

 

 


--------------------------------------------------------------------------------